HEBBICK, J. (dissenting).
In this case, husband and wife each owned an undivided part of the real estate. A mortgage upon the husband’s portion necessarily described all the real estate: It is conceded that, as a general rule, the joining by a wife with her husband in a mortgage is only effectual to release her inchoate right of dower. If, however, she is to be considered as a mortgagor, and not merely as signing the instrument to cut off her right of dower, then, as to that undivided portion of the real estate owned by her, and which alone she could mortgage, the mortgage must be' treated as if it was a separate and independent mortgage. Like any other mortgage, the consideration for it is open' to inquiry. Baird v. Baird, 145 N. Y. 659, 40 N. E. 222; Jullard v. Chaffee, 92 N. Y. 529.
The plaintiff stands in the shoes of the mortgagee. “The propo-' sition is well established that the assignee of a mortgage takes it subject to all the defenses, legal and equitable, which the mortgagor has against the enforcement of it by the assignor at the time of the assignment.” Hill v. Hoole, 116 N. Y. 299, 22 N. E. 547; Ingraham v. Disborough, 47 N. Y. 421; Dodge v. Manning, 19 App. Div. 29, 46 N. Y. Supp. 1049; Trustees v. Wheeler, 61 N. Y. 88; Westfall v. Jones, 23 Barb. 9, approved in Hill v. Hoole. In this case it appears that the appellant received no part of the consideration for the mortgage. As to her property, then, the mortgage was without consideration, and not enforceable against her. The defendant Harriet M. Ash having joined in the mortgage as the wife of Benjamin W. Ash, under ordinary circumstances the presumption would be that she merely intended to release her inchoate right of dower; but it appearing that the real estate covered by the mortgage embraced real estate owned by her as the tenant in common with her husband, thereby causing a doubt as to whether a mortgage which under ordinary circumstances would only be construed as a release or conveyance of an inchoate right of dower did, according to its terms, also include the property owned by her personally, I think parol evidence was admissible to show that she executed it only upon the understanding and agreement that it was only to cover her dower interest in her husband’s property.
It seems to me, therefore, that, as to that portion of the real estate of which the appellant Harriet M. Ash is the owner, the judgment should be reversed.